UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DARLENE CORTEZ, )
)

Plaintiff, )

)

Vv. ) Civil Action No. 20-0089 (UNA)

)

LOUWA ALFAISAL, et al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on the plaintiff's application to proceed in forma pauperis
and her pro se complaint. For the reasons stated below, the Court will grant the application and

dismiss the complaint.

The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.
Hernandez, 504 U.S. 25, 33 (1992); see Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact.”), Having reviewed the plaintiff's complaint,
the Court concludes that what factual contentions are identifiable are baseless and wholly
incredible. For this reason, the complaint is frivolous and must be dismissed. See 28 U.S.C. §

1915(e)(1)(B). An Order consistent with this Memorandum oe is > separately.

DATE: January 3\__, 2020

 

 
